Plaintiffs sue to recover income taxes assessed and collected as the result of the disallowance of plaintiff’s deduction of legal and accounting fees incurred in connection with the defense of a lawsuit brought by the two daughters of the taxpayer-husband’s former wife, the suit having been instituted to declare a contract of taxpayer-husband to execute a will leaving the daughters $2,000,000 each totally breached, or, in the alternative, to have set aside as fraudulent certain transfers of property as being fraudulent to the daughters’ interests. The case came before the court on the merits. Upon consideration of the report of findings of fact by the trial commissioner, the briefs and oral argument of counsel, the court adopted the findings of the trial commissioner, and on the basis of the decision of the United States Supreme Court in United States v. Gilmore, et ux, 372 U.S. 39, and United States v. Patrick, et al, 372 U.S. 53, the court, on April 12, *8751963, concluded that plaintiffs were not entitled to recover and the petition was dismissed.